Citation Nr: 0304725	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right leg and ankle.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for chronic laryngitis.

5.  Entitlement to service connection for bilateral 
fibrocystic breast disease.

6.  Entitlement to service connection for a thyroid disorder.

7.  Entitlement to service connection for a surgical 
abdominal scar as a residual of exploratory pelvic laparotomy 
with lysis of adhesions and left ovarian biopsy.

8.  Entitlement to service connection for residuals of 
appendectomy, and therapeutic abortions.

9.  Entitlement to an (original) disability rating in excess 
of 20 percent for status post left lateral meniscectomy and 
patellar realignment.

10.  Entitlement to an (original) disability rating in excess 
of 10 percent for residuals, right spinal accessory nerve 
injury with right shoulder and upper back complaints.

11.  Entitlement to an (original) compensable disability 
rating for residuals of a fracture of the proximal phalanx of 
the right fifth toe.

[The issue of entitlement to service connection for residuals 
of an exploratory pelvic laparotomy with lysis of adhesions 
and left ovarian biopsy will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1990.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in July 1991.  That decision denied service 
connection for a low back disorder, a right leg and ankle 
disorder, a left ankle disorder, an eye disorder, chronic 
laryngitis, hiatal hernia and gastroesophageal reflux, 
condyloma, pelvic exploratory pelvic laparotomy with lysis of 
adhesions and left ovarian biopsy, bilateral tubal ligation, 
appendectomy, and therapeutic abortions, fibrocystic disease 
of the breast, a thyroid disorder, and chronic headaches.  
The RO also granted service connection for a left knee 
disorder, residuals of a fracture of the little toe of the 
right foot, scar from a pilonidal cyst, and residuals of a 
spinal accessory nerve injury.  The disabilities were all 
rated zero percent; the veteran appeals for compensable 
ratings.  

By a rating action dated in May 1992, a 10 percent rating was 
assigned for spinal accessory nerve injury with right 
shoulder and upper back complaints, and by a rating action in 
December 1992, a 10 percent rating was assigned for the left 
knee.  The Board of Veterans' Appeals (Board) notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the claims for the assignment of higher ratings 
remain in appellate status.  

In August 1997, the Board denied the veteran's appeal of 
service connection for a low back disability and remanded the 
issues of service connection for a right leg and ankle 
disability; right wrist disability; left ankle disability; 
myopia and amblyopia; chronic laryngitis; hypertension; 
residuals of condyloma; exploratory pelvic laparotomy with 
lysis of adhesions and left ovarian biopsy, bilateral tubal 
ligation, appendectomy, and therapeutic abortions; 
fibrocystic disease of the breasts; thyroid disability; 
tension headaches; and claims for the assignment of higher 
ratings for status post left lateral meniscectomy and 
patellar realignment, spinal accessory nerve injury, 
residuals of a fracture of the proximal phalanx (left little 
toe), and pilonidal cystectomy.

In February 2001, the veteran withdrew the appeal of her 
claims for service connection for an eye disorder, 
hypertension, condyloma, bilateral tubal ligation, and 
pilonidal cystectomy.

In December 2001, the RO granted service connection for 
chronic left shoulder pain as secondary to the service-
connected right shoulder disorder.  The RO also granted the 
veteran's claim for a total (100 percent) compensation rating 
based on individual unemployability, effective from April 17, 
2000.

In October 2002, the RO granted entitlement to service 
connection for tension headaches and increased the rating of 
the veteran's status post left lateral meniscectomy and 
patellar realignment (left knee disorder) to 20 percent 
disabling.

The case has been forwarded to the Board for appellate 
review.  Review of the actions performed by the RO reveal 
that the mandate of the August 1997 Remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the matter of entitlement to service 
connection for residuals of an exploratory pelvic laparotomy 
with lysis of adhesions with a history of a left ovarian 
biopsy requires further development.  The Board will 
undertake additional development on that issue pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the claim for entitlement to 
service connection for residuals of exploratory pelvic 
laparotomy with lysis of adhesions, left ovarian biopsy.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's right ankle disability is causally related 
to an in-service injury; she otherwise does not have a 
current disability of the right leg or a left ankle disorder 
that began during or is causally linked to any incident of 
service, to include trauma.

3.  A claimed right wrist disorder did not begin during nor 
is causally linked to any incident of service, to include an 
injury.

4.  The competent medical evidence does not show a post 
service diagnosis of chronic laryngitis.

5.  The veteran currently has bilateral fibrocystic breast 
disease that was first diagnosed and treated during active 
service.

6.  The competent medical evidence shows that the veteran 
developed a thyroid disorder during service, which has since 
been characterized by intermittent symptoms and remissions.  

7.  The veteran underwent an appendectomy and therapeutic 
abortions before service; there is no competent evidence to 
show that the veteran had disability from either of these 
procedures that underwent a permanent increase in severity 
during service.  

8.  The veteran's left knee disorder is not manifested by 
more than moderate instability or subluxation; it is also 
productive of arthritis, confirmed by X-ray examination, with 
essentially normal extension and limitation of flexion to no 
less than 60 degrees.

9.  The veteran's residuals of a right spinal accessory nerve 
injury is not manifested by more than moderate incomplete 
paralysis; while the veteran describes various symptoms, 
recent examinations have failed to objectively confirm any 
appreciable functional limitation due to a right spinal 
accessory nerve injury.

10.  The veteran's fracture of the proximal phalanx of the 
right fifth toe is well healed and not productive of any 
functional impairment. 


CONCLUSIONS OF LAW

1.  A right leg disability, other than the right ankle, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303 (2002). 

2.  A right ankle disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

3.  A right wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2002).

4.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2002).

5.  Claimed chronic laryngitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 
(2002).

6.  Bilateral fibrocystic breast disease was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2002).

7.  A thyroid disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.303 (2002).

8.  Service connection for residuals of an appendectomy and 
therapeutic abortions is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.306 (2002).

10.  The criteria for a rating in excess of 20 percent for 
status post left lateral meniscectomy and patellar 
realignment have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2002).

11.  The criteria for the assignment of a separate 10 percent 
disability rating for arthritis of the left knee are met.  
38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5260, 5261 (2002); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

12.  The criteria for the assignment of a disability rating 
in excess of 10 percent for residuals of a right spinal 
accessory nerve injury have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.123, 4.124, 4.124a  DC 8211, 8311, 8411 (2002).

13.  The criteria for the assignment of a compensable 
disability rating for residuals of a fracture of the proximal 
phalanx of the right fifth toe have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5172, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did provide and explain to the 
veteran the provisions of the VCAA.  The Board finds that 
VA's duties have been fulfilled in the instant case.  Here, 
the RO advised the veteran of the evidence necessary to 
substantiate her many claims by various documents.  Most 
significantly, the RO informed the veteran of the VCAA and 
its new requirements in March 2001.  Additionally, the 
veteran was advised of the applicable criteria concerning 
service connection and increased ratings by the February 1992 
Statement of the Case (SOC), and March 1994 Supplemental SOC 
(SSOC), November 1998 SSOC, and October 2002 SSOC.  The 
latter SSOC specifically provided the revised duty to assist 
and enhanced duty to notify provisions of VCAA.  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria that govern service connection or the 
rating of service-connected disabilities.  In addition, the 
March 2001 letter indicated that VA would request any 
pertinent medical records identified by the veteran.  The RO 
also requested the veteran identify all medical treatment 
records pursuant to the August 1997 Remand.  The RO appears 
to have procured all identified and available medical 
records.  As such, the veteran was kept apprised of what she 
must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection requires competent 
evidence of a relationship between a current disability and 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2002); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2002).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).   

The Board observes that the veteran asserts that she has 
these various disabilities related to service.  As a 
layperson, the veteran is competent to relate and describe 
her symptoms, subject to determinations as to her 
credibility.  However, to the extent that a determination as 
to the existence of disability arising from those symptoms in 
this case requires medical knowledge.  Grottveit v. Brown, 
5Vet. App.91, 93 (1993); Espiritu v. Derwinski, 
2Vet. App.492, 494 (1992).

Residuals of an Injury to the Right Leg and Ankle, and a Left 
Ankle Disorder

Review of the veteran's service medical records reveals no 
notation of an injury to the right leg or of a right ankle 
fracture.  The service medical records do not include an 
entrance examination.  In August 1978, the veteran fell and 
broke her right small toe.  Service connection for that 
injury is in effect.  In August 1979, the veteran was seen 
for a laceration on her left foot subsequent to dropping a 
fan on the foot.  She complained of pain in the ankle but X-
ray examination was noted to be negative.  Pain was noted in 
the veteran's right leg in March 1980, but no abnormality was 
found.  In March and May 1984 she was evaluated by a 
rheumatologist and complaints of pain in her lower 
extremities and ankles was noted.  The diagnosis was 
fibromyositis secondary to basic sleep disorder and obesity.  
Subsequent to that period, her complaints appear to have been 
centered on her left knee.

In February 1987, the veteran noted on a Report of Medical 
History that she had fractured her right ankle and wore a 
cast for eight weeks in 1970.

In November 1990, the VA examiner noted bilateral ankle pain 
with a moderate flexion deficit in the right ankle.  
Subsequent to that examination, medical records show that the 
veteran continued to complain of right ankle pain and 
clinical findings reported during this time included 
limitation of motion of the right ankle.

In November 1991, a private orthopedist noted that the 
veteran had injured her left foot and ankle in 1973.

During the veteran's April 2001 VA examination the veteran 
reported that in 1979 she injured her left knee and that 
shortly thereafter her right knee began to hurt.  She was 
diagnosed with bilateral degenerative arthritis.  The 
arthritis in both knees is currently service-connected.

Review of her VA treatment records reveals complaints of 
generalized pain in many joints.  On various occasions, 
rheumatoid arthritis has been raised as a possible diagnosis.  
Service connection for rheumatoid arthritis was denied by the 
RO and is not currently in appellate status.

Although the veteran's entrance examination is not of record, 
it appears that the veteran fractured her ankle in 1970.  
While her recollection in 1987 is probative of the pre-
service injury to the ankle, the Board need not reach the 
question of whether her recollection of her ankle in a cast 
for eight weeks meets the standard of clear and unmistakable 
(obvious or manifest) evidence of a pre-existing condition as 
required by 38 C.F.R. § 3.306(b) (2002).  Rather, the Board 
finds that the evidence supports direct service connection 
for a right ankle disability manifested by limitation of 
motion, first noted shortly after service in November 1990.  
While a fracture was not evident, the veteran's right ankle 
was noted to be painful during service and was found to be 
productive of moderate limitation of motion shortly after 
separation.  While subsequent examinations have not shown 
significant impairment, with application of the benefit of 
the doubt rule, the Board finds that service connection is 
warranted for a right ankle disability manifested by 
limitation of motion and pain.  38 U.S.C.A. §§ 1110, 5107 (b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2002).

The Board's review of the record reveals that there is no 
medical evidence to show that the veteran has a current 
disability of the right leg, other than the right ankle 
disability noted above, or a left ankle disorder, subsequent 
to service.  The Board notes that pain in and of itself is 
not a disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Absent evidence of a disease or injury that occurred during 
service and of a present disability that can be related 
thereto, service connection must be denied for residuals of 
right leg and left ankle injuries.  

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case weighs strongly 
against service connection for residuals of an injury to the 
right leg or left ankle.  Because the evidence is not in 
relative equipoise, service connection may not be granted by 
application of the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
Accordingly, it is the finding of the Board that the record 
supports the denial of service connection for residuals of an 
injury to the right leg and left ankle fracture.  38 U.S.C.A. 
§§ 1110, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) 
(2002).

Right Wrist Disorder

Review of the veteran's service medical records does not 
reveal any disease or injury involving the veteran's right 
wrist.  Review of the post-service medical records fail to 
disclose a current diagnosis of a right wrist disorder.  

Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The medical evidence fails to show a diagnosis of a right 
wrist disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Chronic Laryngitis

Review of the veteran's service medical records reveals 
several diagnoses and treatments for laryngitis in the early 
1980's.  Subsequent to that period, the veteran's service 
medical records are silent with regard to complaint, 
diagnosis, or treatment of laryngitis.  Review of the 
veteran's post service medical records, from both examination 
and treatment, fails to reveal a diagnosis of laryngitis.  
The veteran underwent a VA examination of her esophagus in 
March 1993.  No chronic laryngitis was diagnosed.

Absent competent evidence of the claimed disability, service 
connection cannot be granted.  Degmetich, supra; Brammer, 
supra.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Gilbert, supra; Ortiz, supra.

Bilateral Fibrocystic Breast Disease

The veteran was diagnosed with bilateral fibrocystic breast 
disease in April 1980 and underwent surgery for cysts in both 
breasts.  Subsequent to service, she has been noted on many 
occasions to have bilateral fibrocystic breast disease.  
Service connection has already been established for the scars 
on her breast resulting from that surgery.  Mammogram and 
ultrasounds have periodically noted abnormalities in the 
veteran's breasts.

While the RO denied service connection on the basis that 
fibrocystic breast disease is in the nature of a 
constitutional or developmental abnormality, the Board notes 
that the rating schedule contemplates service connection for 
benign neoplasms of the breast under 38 C.F.R. § 4.116 DC 
7628.  

The Board finds that service connection for bilateral 
fibrocystic breast disease is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) 
(2002).

Thyroid Disorder

The veteran was noted to have thyroiditis and an enlarged 
right lobe of her thyroid during service.  At the time of her 
separation, she was no longer undergoing any treatment for 
thyroiditis or any disorder of the thyroid.  

Review of the post service medical evidence does not reveal a 
current diagnosis of thyroid disorder.  She is noted to have 
a history of thyroiditis.  

In March 1993, a VA examiner noted the veteran stated in 1985 
or 1986 a thyroid scan showed Hashimoto's disease.  The 
veteran also reported being diagnosed as having a nontoxic 
goiter.  The examiner noted the veteran had been seen by a VA 
endocrinologist.  Her thyroid function was tested.  On 
examination, the endocrinologist was said to have noted the 
veteran had a normal thyroid gland with normal consistency 
and no enlargements.  The endocrinologist was noted to have 
found borderline high thyroid function tests, within normal 
limits in June 1992 and the enlarged right thyroid lobe to 
variant of normal or secondary to Hashimoto's.  The examiner 
found the veteran's thyroid to be entirely normal on 
examination.

In June 1993, a VA examiner noted that he found no evidence 
of thyroid disease.  While it was noted that the veteran was 
seeing an endocrinologist because of thyroid enlargement, the 
June 1993 examiner noted that he found no enlargement.

Review of subsequent VA treatment records does not reveal 
treatment for a thyroid disorder.  Nevertheless, thyroiditis 
and an enlarged right lobe of her thyroid was noted during 
service and, in March 1993, a VA endocrinologist found 
borderline high thyroid function tests and an enlarged right 
thyroid lobe to variant of normal or secondary to 
Hashimoto's.  It is apparent that the veteran's thyroid 
disorder is manifested by remissions and exacerbations.  It 
is the Board's judgment that the evidence is at least in 
equipoise as to whether there is a causal relationship 
between a current diagnosis of thyroid disease and service.  

Appendectomy and Therapeutic Abortions

Review of the veteran's service medical records does not 
reveal an entrance examination.  However, the veteran has not 
alleged that she underwent these surgeries during her period 
of active service.  During an OB-GYN clinic examination in 
December 1989, the physician indicated that the veteran 
underwent an abortion in 1973, and an abortion and 
appendectomy in 1977.  The dates indicate that the veteran 
underwent these procedures before her entry onto active duty.  
The veteran contends, in essence that disabilities from her 
pre-service abortions and appendectomy were aggravated during 
service.  Given the pre-service medical history and the 
veteran's argument, the presumption of soundness is not 
applicable; the sole question is one of aggravation.  

During the course of her years on active duty, the veteran 
underwent an exploratory laparotomy and oophorectomy, as well 
as a hysterectomy.  Review of the service medical records and 
subsequent competent medical evidence does not reveal any 
indication that they were related to or were residuals of the 
prior appendectomy or abortions.

The competent and probative evidence does not show that the 
veteran's pre-existing status-post appendectomy and 
therapeutic abortions were manifested by any disability or 
functional impairment that underwent a permanent increase in 
severity during active service.  The veteran is currently 
service-connected for residuals of a total hysterectomy and 
its residuals.  Any aggravation of the residuals of the 
earlier, pre-service therapeutic abortions would be subsumed 
by the subsequent hysterectomy.  The veteran has not alleged 
in her statements or reported to either treating or examining 
doctors that she had any residuals of the appendectomy, nor 
has she alleged that any such residuals were aggravated.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
Gilbert, supra; Ortiz, supra.

In conclusion, considering the entire record, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of an injury to the right leg, left 
ankle disorder, right wrist disorder, chronic laryngitis, and 
residuals of appendectomy and therapeutic abortions.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Disability Rating in Excess of 20 Percent for Status Post 
Left Lateral Meniscectomy and Patellar Realignment

The veteran's left knee disability is evaluated as 20 percent 
disabling under Diagnostic Code (DC) 5257 and DC 5259.  
38 C.F.R. § 4.71a (2002).  The Board will consider whether a 
rating in excess of 20 percent is warranted under the 
schedular criteria of DCs 5257, 5260, 5261, 5003, and 5010.    

The Board finds that a rating higher than 20 percent is not 
warranted for subluxation or instability of the left knee 
under DC 5257.  Under DC 5257, slight impairment due to 
recurrent subluxation or lateral instability of the knee is 
entitled to a 10 percent rating.  Moderate impairment is 
entitled to a 20 percent rating.  The June 1993 examiner 
found slight mediolateral instability.  In May 2000, the 
instability associated with the knee was described as mild.  
During the April 2002 VA examination, the veteran was found 
to have no more than mild instability in her knee.  Review of 
the evidence reveals no reported recent incidents of giving 
way or locking.  The medical evidence clearly shows no more 
than moderate impairment from recurrent subluxation or 
lateral instability of the left knee.  Therefore, a rating 
higher than 20 percent is not warranted under DC 5257.

Although the veteran is already in receipt of a 20 percent 
evaluation under Diagnostic Code 5257, the Board must 
consider whether a separate rating is warranted for the 
arthritis in the left knee.  A veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  For a knee disability evaluated under 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
must at least meet the criteria for a 0 percent rating under 
the appropriate diagnostic codes.  In addition, a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  

In this case, the limitation of motion does not meet the 
minimum criteria for a compensable rating.  Even at the worst 
range of motion of 0-60 degrees, the veteran could flex her 
leg well past the 45 degrees limitation and straightened her 
leg well past the 10 degrees limitation required for the 
minimum noncompensable evaluations under DC 5260 and DC 5261, 
respectively.  However, VA post service records reveal 
diagnoses of arthritis on X-ray examination.  Considering the 
X-ray findings in conjunction with the veteran's complaints 
of pain, the Board finds that a separate 10 percent rating is 
warranted for arthritis of the left knee under the criteria 
of DC 5003.  38 C.F.R. §§ 4.59, 4.71a, DC 5003; VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  

The Board further finds no entitlement to a rating higher 
than 10 percent based on limitation of motion of the left 
knee.  Pursuant to DC 5260, a 20 percent rating is in order 
when flexion is limited to 30 degrees and a 30 percent is in 
order when flexion is limited to 15 degrees.  Under Code 
5261, a 20 percent rating is warranted when leg extension is 
limited to 15 degrees and a 30 percent is rating warranted 
when extension is limited to 20 degrees.  In this case, the 
most limited range of motion reported was to 60 degrees of 
flexion with severe pain.  Earlier range of motion was from 
zero to 115 in June 1993.  The most recent range of motion is 
from zero to 110 degrees in April 2001.  Thus, the range of 
motion is well beyond the criteria for a 20 percent rating 
under either DC 5260 or DC 5261.  

Although the veteran is currently in receipt of a 20 percent 
rating for his right knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002), the Court has indicated that Diagnostic 
Code 5257 "is not predicated on loss of range of motion, and 
thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do 
not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Because the RO has considered both loss of range of motion 
and instability as symptoms of the veteran's service-
connected left knee disability, and because impairment due to 
painful motion is not contemplated by a rating under 
Diagnostic Code 5257, as noted above, the Board has found 
that an additional, separate, compensable rating for his 
service-connected left knee disability is warranted under 
Diagnostic Code 5261.  VAOPGCPREC 23- 97.  When an evaluation 
of a disability is based on limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In this case, the Board finds that the evidence does not 
warrant a rating higher than 10 percent for additional 
functional limitation under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, supra.  Several VA examiners 
have specifically addressed increased functional loss due to 
pain and flare-ups.  In April 2001, the examiner noted that 
it was clear that the left knee had pathology with limited 
range of motion that was painful.  The veteran appeared to 
have some incoordination and fatigue in both her knees on 
examination, but she did not seem to have any weakness in the 
knee.  Additional loss of range of motion secondary to the 
fatigue, incoordination and pain in her left knee was 
probably the difference between full range of motion and the 
range of motion that she had on examination, which would be 0 
to 140 degrees normally, and zero to 110 demonstrated.  She 
seemed to be having a flare-up with her knee pain at the time 
of the examination.  The examiner noted this would also be 
the additional loss secondary to flare-ups of her knee.  It 
would, therefore, amount to an approximately loss of 30 
degrees of flexion of her knee secondary to the flare-ups and 
the fatigue, incoordination, and pain, but such does not 
support a rating in excess of 10 percent under Code 5260.

In May 2000, the examiner noted that the veteran had severe 
loss of range of motion in her left knee (zero to 60 degrees 
as noted above), due to pain inhibition, but it was also 
observed that it was more severe than the examiner would 
expect based on the changes found on X-ray examination.  The 
veteran reported having pain, instability, and weakness in 
her left leg, but she had 5/5 strength throughout the left 
leg, as well as normal sensation that was not consistent with 
weakness.  There was evidence on the examination of pain 
secondary to arthritis.  In his opinion, the veteran had real 
pathology that was limiting her functioning.  However, there 
is no objective evidence to show that the veteran's left knee 
symptoms, to include pain, causes limitation of motion 
approximating that required for a 20 percent rating under 
either Code 5260 or 5261.  

The Board also finds that the veteran has not required 
frequent hospitalizations, and there is no indication of 
marked interference with employment such as to warrant a 
higher (extraschedular) evaluation under 38 C.F.R. § 3.321 
(2002).  While the veteran is currently receiving a total 
disability rating for individual unemployability, it is based 
upon the combination of her service-connected disabilities, 
her lack of employability cannot be traced to the left knee 
disability.  Thus, a referral for consideration of an extra-
schedular rating, under the provisions of 38 C.F.R. 
§3.321(b)(1), is not warranted.  See Shipwash v. Brown, 
8Vet. App. 218 (1995).

Disability Rating in Excess of 10 Percent for Residuals, 
Right Spinal Accessory Nerve Injury 

The veteran is currently rated 10 percent disabled for 
residuals of right spinal accessory nerve injury. 

Pursuant to the rating schedule, injuries to the spinal 
accessory nerve are evaluated under Diagnostic Codes (DC) 
8211, for paralysis, 8311 for neuritis, and 8411 for 
neuralgia.  The RO has rated the veteran under DC 8211-5399, 
indicating evaluation of an unlisted condition rated by 
analogy to a muscle disability.  See 38 C.F.R. § 4.27 (2002).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2002).  
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002).

The rating code provides that ratings of the eleventh (spinal 
accessory, external branch) cranial nerve are dependent upon 
loss of motor function of sternomastoid and trapezius 
muscles.  Incomplete paralysis, moderate is rated at 10 
percent disabling.  Incomplete paralysis, severe is rated at 
20 percent disabling.  Complete paralysis is rated at 30 
percent disabling.  38 C.F.R. § 4.124a DC 8211 (2002).

The Board notes that VA amended the rating criteria for 
neurological disorders during the pendency of the veteran's 
appeal.  See 57 Fed. Reg. 24363 (June 1992) (codified at 
38 C.F.R. pt. 4).  When a law or regulation changes after the 
claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet App at 312-13.  The amendments did not substantively 
change the rating criteria applicable to the veteran's 
change, rather technical corrections were made to the rating 
code.  Specifically VA amended § 4.124a, effective November 
24, 1989, by publishing a correction to the table of Diseases 
of the Peripheral Nerves on December 1, 1989.  See 54 Fed. 
Reg. 49755 (December 1989).  The neurological conditions 
classified under diagnostic codes 8510 through 8719 were 
omitted inadvertently at that time, these omissions were 
restored by 57 Fed. Reg. 24363, effective retroactively to 
December 1989.

In November 1990, the veteran underwent her first VA 
examination.  The veteran complained of pain and decreased 
range of motion in the right shoulder.  Her shrug on the 
right was noted to be less than the left.  She was noted to 
have motion in the shoulder to 90 degrees in forward 
elevation, abduction, adduction, and external rotation.  
Internal rotation was to 70 degrees and extension was to 42 
degrees.  The examiner noted that he observed less elevation 
of the right shoulder than the left with shrug up against 
resistance.  There was no atrophy or dyssemetry noted.

In August 1992, the veteran underwent a VA examination.  The 
veteran reported that she could not raise her arm above her 
head.  She had pain in and about her neck region and the 
shoulder region that also inhibited some of her activity.  
The activity in her arm was reported to be particularly 
aggravated by cold weather or activity and was relieved 
somewhat by rest.  The veteran was noted to have weakness of 
her sternocleidomastoid on the right and could not turn her 
head to the left against resistance.  Sensory examination 
showed patchy sensory loss over the posterior triangle of the 
neck.  There was also limitation of motion of the shoulders 
in that she could only lift it up to approximately the 
horizontal and could not lift it above that.  She also could 
not do external or internal rotation very well.  She could 
move it only approximately 20 degrees in either of those two 
directions.  It was also noted that the veteran had weakness 
in her right deltoid muscle at approximately 3/5.  There were 
no vesiculations observed.  The diagnosis was status post 
lymph node biopsy, status post section of the 11th cranial 
nerve as well as axillary nerve in the right following 
surgical resection, frozen shoulder secondary to inability to 
move the muscle very well, and dorsal scapular nerve injury 
secondary to surgery.

In October 1992, a VA neurologist noted weakness with 
elevation of the right shoulder and some winging of the right 
scapula.  Muscle strength was otherwise normal in the upper 
extremities.  

In March 1993, the veteran was noted to complain of 
generalized tenderness about the subdeltoid region of both 
shoulders.  There was no deformity or instability.  The range 
of motion was full and normal.  No motions were painful 
except forward flexion.  The veteran was noted to shrug her 
shoulders well.  The diagnosis was subdeltoid bursitis of 
both shoulders.

The veteran was hospitalized in June 1999 for complaints of 
pain in her left upper and lower extremities.  Possible 
spinal accessory neuropathy, remote, was diagnosed.  No 
abnormality was found on testing.

In May 2000, the veteran reported that she experienced 
weakness in head turning and right shoulder elevation.  She 
reported that pain was present on a daily basis.  Because of 
her pain, the examiner noted that it was difficult to clarify 
the specific nature of the weakness distribution.  The 
examiner noted diffuse pain and tenderness, with diffuse 
weakness, that were apparently the basis for her diagnosis of 
fibromyalgia.  The diagnoses included muscle contraction neck 
and should girdle pain, and the note that the diagnosis of 
fibromyalgia should be approached with skepticism in regard 
to the diffuse distribution of pain, the pathoplasticity from 
one syndrome to another, the refractory issues, and the 
emotional characteristics that tended to cause an unlimited 
duration of disability.

In April 2001, the veteran was noted to have constant and 
continuous neck pain.  The pain extended into the shoulder 
girdles and into the medial scapular areas bilaterally.  She 
described limited ranges of motion in her neck.  She also had 
bilateral upper extremity weakness.

On physical examination, she was noted to have neck range of 
motion that was prominently restricted to the right and to 
the left.  When asked to deviate the chin into a fixed hand, 
there was barely perceptible effort on either side.  The 
sternocleidomastoid palpation was symmetrical bilaterally.  
Palpation of the occipital region produced prominent pain and 
experience of verbalization and crying of the veteran.  
Palpation of the mid-cervical region produced similar 
difficulty and bilateral trapezius tenderness was also noted 
in a diffuse fashion without evidence of trigger points.  
Palpation into the medial scapular area was also tender 
bilaterally and the inter-scapular region was prominently 
tender without asymmetry.  The shoulder girdles were also 
tender to palpation.

There was symmetrical bulk and tone.  There were no abnormal 
movements or fasciculations seen.  Motor testing revealed 
essentially no effort.  She would not elevate her arms past 
45 degrees and when tested, there was collapsing and give way 
weakness.  There was also collapsing and give way weakness in 
the biceps, triceps, extension and flexion at the wrist, 
grip, and intrinsic musculature of the hands.

The examiner noted that the veteran presented prominent 
illness behavior and a global attitude of discouragement, 
depression, and illness.  There was no evidence of primary 
cranial nerves abnormality other than a question in regard to 
the accessory verves.  A specific conclusion could not be 
reached in regard to the 11th nerve function as the veteran 
had difficulty cooperating and complying with testing 
bilaterally and in all associated muscle groups of the neck 
and shoulder girdles.  There was pain to touch in nearly 
every area of the body and possibly more so in the neck and 
shoulder girdles.  Strength testing could not be evaluated 
due to poor effort and collapsing responses bilaterally.

The examiner diagnosed musculoskeletal neck and shoulder 
girdle pain.  He also noted diffuse body pain, probably a 
reflection of depression and as an illness behavior.  The 
diffuse weakness appeared to be an illness behavior in 
relation to complaints of severe diffuse generalized pain.  A 
focal neurological abnormality could not be determined.  The 
examiner noted that although the veteran could have left 
peroneal distribution neuropathy, the current examination 
could not define such a condition due to her global and 
generalized inability or lack of initiation during 
cooperation testing.

The examiner concluded that the neurologic examination 
revealed no general abnormality and also could not determine 
the presence of an old 11th nerve palsy.  The veteran was 
said to exhibit prominent illness behavior and variable 
cooperation.  An EMG would be the only way to document the 
current status of 11th nerve function.

The EMG testing was attempted by VA, but in August 2001, the 
examiner noted that due to the veteran's inability to 
cooperate with a complete examination, quantification of 
degree of (possible) denervation could not be provided, but 
there was approximately 80 percent of function by amplitude 
of the 11th nerve distribution.  The same applied to the 
peroneal nerve.  Unless a full study could be done, the 
clinical impression stood, and the veteran's behavior during 
clinical examination and during the EMG was supportive of no 
objective evidence of 11th or peroneal dysfunction.

Review of the veteran's VA treatment notes indicates frequent 
treatment for rheumatoid arthritis and generalized pain.  It 
does not appear that treatment was specifically directed at 
the residuals of the right spinal accessory nerve injury with 
right shoulder and upper back complaints.  To the extent that 
the upper back complaints are a symptom of rheumatoid 
arthritis, service connection for that disorder has been 
denied and is not in appellate status.

Careful review of the evidence of record supports a 
disability rating of 20 percent for the injury to 11th 
cranial nerve.  The veteran reports constant pain and 
initially upon exit from service there was demonstrable 
weakness in the sternomastoid muscles.  The veteran has 
continued to have loss of motor function in the shoulder.  
While the objective manifestations of the nerve injury appear 
to have become less apparent to examiners in recent years, 
the current level of level of disability appears to have 
remained relatively stable over the period in question. 

The Board finds that there is no evidence of complete 
paralysis of the 11th nerve to support a 30 percent 
disability rating.  

The Board also finds that the veteran has not required 
frequent hospitalizations, and there is no indication of 
marked interference with employment such as to warrant a 
higher (extraschedular) evaluation under 38 C.F.R. § 3.321 
(2002).  While the veteran is currently receiving a total 
disability rating for individual unemployability, it is based 
upon the combination of her service-connected disabilities, 
her lack of employability cannot be traced to the injury to 
the 11th cranial nerve.  Thus, a referral for consideration 
of an extra-schedular rating, under the provisions of 
38 C.F.R. §3.321(b)(1), is not warranted.  See Shipwash v. 
Brown, 8Vet. App. 218 (1995).

Compensable Disability Rating for Residuals of a Fracture of 
the Proximal Phalanx of the Right Fifth Toe

In March 1993, the veteran told the VA orthopedic examiner 
that her toe had healed up and she had no trouble with it.  
The examiner found no deformity, no pain, no tenderness, and 
no abnormality associated with the right fifth toe.  He noted 
that the veteran walked well, and "it's a fracture for the 
right fifth toe, site undetermined, healed with no residuals.

Review of the post service medical records reveals no 
disability attributed to residuals of a fracture to the right 
fifth toe.

Under DC 5284 injures to the foot are rated as 10 percent 
disabling for moderate, 20 percent disabling for moderately 
severe, and 30 percent disabling for severe.  38 C.F.R. 
§ 4.71a DC 5284 (2002).  It is apparent that the veteran's 
fracture of the proximal phalanx of the right fifth toe is 
well healed and not productive of any functional impairment.  
Accordingly, a compensable rating is not warranted.    

The Board also finds that the veteran has not required 
frequent hospitalizations, and there is no indication of 
marked interference with employment such as to warrant a 
higher (extraschedular) evaluation under 38 C.F.R. § 3.321 
(2002).  While the veteran is currently receiving a total 
disability rating for individual unemployability, it is based 
upon the combination of her service-connected disabilities, 
her lack of employability cannot be traced to the residuals 
of a fracture of the proximal phalanx of the right fifth toe.  
Thus, a referral for consideration of an extra-schedular 
rating, under the provisions of 38 C.F.R. §3.321(b)(1), is 
not warranted.  See Shipwash v. Brown, 8Vet. App. 218 (1995).


ORDER

Service connection for residuals of an injury to the right 
leg, right wrist disorder, left ankle disorder, chronic 
laryngitis, and residuals of appendectomy and therapeutic 
abortions is denied.

Service connection for a right ankle disability, a thyroid 
disorder, and bilateral fibrocystic breast disease is 
granted.

An original rating in excess of 20 percent for status 
postoperative residuals of a left lateral meniscectomy and 
patellar realignment is denied.

A separate original rating of 10 percent for arthritis of the 
left knee is granted, subject to the regulations governing 
the payment of monetary awards.

An original rating in excess of 10 percent for residuals of a 
right spinal accessory nerve injury is denied.

An original compensable rating for residuals of a fracture of 
the proximal phalanx of the right fifth toe is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

